DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 20 are are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ang et al. (US 2016/0128128, Ang hereafter).
RE claims 1 and 20, Ang discloses a method and a device configured to: - communicating, from an access node of a network and to a terminal, a wake-up signal on a first carrier occupying a first frequency band (Paragraph 90, a UE has multiple receivers. A first receiver to monitor a for a wake up signal on a first frequency band which indicates a UE should activate a second receiver for a second frequency band), and - in response to communicating the wake-up signal: communicating at least one further signal on a second carrier occupying a second frequency band, wherein the first frequency band is offset in frequency domain from the second frequency band (Paragraphs 90, 97-98).
RE claim 10, Ang discloses the method of claim 1 as set forth above. Note that Ang further discloses wherein the at least one further signal comprises a payload signal encoding payload data (Paragraphs 90, 97-98).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Ryoo et al. (US 2016/0323823, Ryoo hereafter).
RE claim 2, Ang discloses the method of claim 1 as set forth above. Ang does not explicitly disclose wherein the first frequency band is subject to first access regulations, wherein the second frequency band is subject to second access regulation different from the first access regulations.
However, Ryoo teaches wherein the first frequency band is subject to first access regulations, wherein the second frequency band is subject to second access regulation different from the first access regulations (Paragraph 7, a  multi-modem terminal simultaneously supporting a licensed band communication system and an unlicensed band communication system in a licensed and unlicensed band multi-radio access technology (RAT) environment. Paragraph 92 and Figure 7 further teaches a 1st access end transmitting an activation signal for a UE to activate and receive over a 2nd access module from a 2nd access eNB. The first access eNB may operate in licensed while the 2nd access eNB may operate in unlicensed spectrum or vice versa.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ang with the teachings of Ryoo since such a modification would have involved the mere application 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Ryoo, in view of Obregon et al. (US 2019/0110310, Obregon hereafter) and further in view of Froberg et al. (US 2016/0270036, Froberg hereafter).
RE claim 3, Ang discloses the method of claim 2 as set forth above. Ang does not explicitly disclose wherein the first access regulations comprise a first maximum channel access duty cycle, wherein the second access regulations comprise a second maximum channel access duty cycle, wherein the first maximum channel access duty cycle is smaller than the second maximum channel access duty cycle.
However, Obregon teaches wherein the second access regulations comprise a second maximum channel access duty cycle (Paragraph 32 teaches that in LTE, in a licensed spectrum the eNB has full control of managing channel access and resource management and thereby does not need to adhere to duty cycle limitations that unlicensed spectrum requires).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ang with the 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Ang in view of Obregon does not explicitly disclose wherein the second access regulations comprise a second maximum channel access duty cycle, wherein the first maximum channel access duty cycle is smaller than the second maximum channel access duty cycle.
However, Froberg teaches wherein the first access regulations comprise a first maximum channel access duty cycle wherein the first maximum channel access duty cycle is smaller than the second maximum channel access duty cycle (Paragraph 5, operating in an unlicensed carrier all data transmissions are to be controlled by a Listen-Before-Talk (LBT) mechanism, while control and management signaling can be sent without LBT at maximum duty cycle of 5% within an observation period of 50 ms.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ang in view of Obregon with the teachings of Froberg since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Ryu et al. US (2018/0213512, Ryu hereafter).
RE claim 4, Ang discloses the method of claim 1 as set forth above. Ang does not explicitly disclose wherein the first carrier operates using a first timing reference, wherein the second carrier operates using a second timing reference different from the first timing reference.
However, Ryu teaches wherein the first carrier operates using a first timing reference, wherein the second carrier operates using a second timing reference different from the first timing reference (Paragraphs 12-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of with the teachings of Ryu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Lamm et al. (WO 2008/136714, Lamm hereafter).
RE claim 8, Ang discloses the method of claim 1 as set forth above. Ang does not explicitly disclose wherein the at least one further signal comprises a paging signal.
However, Lamm teaches wherein the at least one further signal comprises a paging signal (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ang with the teachings of Lamm since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Sagfors et al. (US 2011/0269462).
RE claim 11, Ang discloses the method of claim 1 as set forth above. Ang does not explicitly disclose wherein the at least one further signal comprises a downlink scheduling control signal indicative of time-frequency resources of a payload signal encoding payload data (Paragraph 54, receiving downlink control channel and scheduling information upon a wake up).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ang with the teachings of Sagfors since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 12, Ang in view of Sagfors discloses the method of claim 11 as set forth above. Note that Ang further discloses wherein the terminal is operated in a connected mode when communicating the wake-up signal (Paragraphs 90,97-98)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Chen et. al. (US 2015/0049741, Chen hereafter).
RE claim 15, Ang discloses the method of claim 1 as set forth above. Ang does not explicitly disclose further comprising: - communicating, from the access node and to the terminal, at least one further control signal on the first carrier, the at least one further control signal being at least one of a channel reference signal and a synchronization signal.
However, Chen teaches communicating, from the access node and to the terminal, at least one further control signal on the first carrier, the at least one further control signal being at least one of a channel reference signal and a synchronization signal (Paragraph 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ang with the teachings of Chen since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 5-7, 9, 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would may allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 5-7, prior arts do not explicitly disclose teach or suggest the feature of claim 5 wherein the wake-up signal is indicative of a timing of the at least one further signal.
RE claim 9, prior arts do not explicitly disclose teach or suggest wherein the at least one further signal comprises an uplink random access preamble of a random access transmission.
RE claims 13-14, prior arts do not explicitly disclose teach or suggest the feature of claim 13 where communicating, between the access node and the terminal, configuration data associated with the first carrier using at least one of a one-to-one transmission and a broadcast transmission on the second carrier
RE claim 16, prior arts do not explicitly disclose teach or suggest the feature of claim 18 where communicating, between the access node and the terminal and on the second carrier, a wake-up identity selected from a set of wake-up identities allocated to wake-up transmission on the first carrier.
RE claim 17, prior arts do not explicitly disclose teach or suggest maintaining a registry indicative of allocations between terminals and carriers for wake-up signal transmission.
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 18-19, prior arts do not explicitly disclose teach or suggest the feature of claim 18 where a wake up signal on a first carrier is allocated to a first group of terminals and where wake up signal on a different carrier, offset in the frequency domain from the first, is allocated to a second group of terminals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James P Duffy/           Primary Examiner, Art Unit 2461